Title: Bill in Chancery of Wayles’s Executors against the Heirs of Richard Randolph, [on or before 2 March 1795]
From: Unknown
To: 



[on or before 2 Mch. 1795]

To the honorable George Wythe esquire Judge of the honorable the high Court of Chancery, humbly complaining, shew unto your honor, your orators Francis Eppes and Thomas Jefferson executors of the last will and testament of John Wayles deceased; that on the 13th. day of December 1772, Richard Randolph esquire of Curles being indebted to  James Bivins of the City of Bristol, in the sum of £740. sterling, executed a bond to the said Bivins, binding himself, his heirs &c. in the penalty of £1480. like money; to the payment of the said sum of £740. with interest from the 30th. September then next following, within twelve months from the date; the said bond was also executed by the testator of your orator as security to the said Randolph. That the said Bivins shortly after departed from this Country and left the bond aforesaid in the care and custody of your orators’ testator, taking a copy and a receipt for the original. That some few years after this, your orators’ testator departed this life, being then in possession of the said bond, no part of the principal or interest of which had been paid off by the said Randolph, so far as they know or believe. That in the year 17 a suit in Chancery was instituted by the representatives of the said James Bivins, in the Federal circuit court for this state, against Henry Skipwith and Anne his wife, late Anne Wayles executrix of the said John Wayles, for the recovery of the principal and interest due on the said bond, and at the May Session 1793, a decree nisi was entered for the sum of £740. sterling, of the value of 3288 dollars and eighty nine cents, with interest at five per cent per annum from the 13th. day of September 1773, till payment, and the costs. That neither the said Skipwith and his wife, nor your orators being able to shew any just cause against the decree, the same remains absolute. All which will more fully appear, reference being had to the said original bond now in the possession of your orators, and ready to be produced, and by the records of the said Federal circuit Court. That your orators having the management of the estate of their testator, have thought it belonged to them to pay, out of the assetts in their hands, the said debt, though they are not named in the decree; they have accordingly made considerable payments and are going on to make more; an account of all which will in due time be laid before this honorable Court. They further beg leave to shew unto your honor, that the said Richard Randolph, on the 21st. day of March 1786, made and duly published his last will and testament and thereby gave the residue of his estate after several devises and bequests to be equally divided between his four sons Richard Randolph, David Meade Randolph, Brett Randolph and Ryland Randolph, and he appointed his said four sons his executors. That shortly afterwards, he departed this life, and the said will was duly proved and admitted to record in the County Court of Henrico, as will more fully appear reference being had to a true copy of the said will, and to the certificate of the probate thereof, which are hereto annexed. That the said Richard Randolph deceased, died largely indebted, and the said executors give out in speeches that they have already sold all the slaves and the personal estate of their testator  and applied the proceeds to the discharge of his debts so far as the same would extend, and that there are many debts to a large amount still due from the estate. Whether this be so or not, your orators are at present unable to say certainly, but they believe they have yet assetts in their hands. They further shew unto your honor, that on the 11th. day of October 1780, the said Richard Randolph being indebted on the bond and otherwise, to an amount equal to, if not exceeding, the whole of his estate, and being seized of a tract of land in Bermuda hundred in the County of Chesterfield, and possessed of a large number of slaves, did seal and execute a deed conveying the said tract of land and all the stocks of horses, cattle, sheep and hogs, and all the plantation utensils on the said land, together with nineteen slaves named in the said deed, unto the said David M. Randolph, his son, his heirs and assigns forever, for and in consideration of his natural love and affection for his said son, and for his advancement in life, as will more fully appear, reference being had to a true copy of the said deed which is hereto annexed (marked B.) That the said Richard Randolph deceased, being indebted as aforesaid, and being seized of a large and valuable estate in the said County of Henrico called Curles, did, on the 20th. day of September 1785, execute a deed conveying the same to his son Richard Randolph, above named, his heirs and assigns forever, after the death of him, the said Richard Randolph deceased, and Ann his wife; the consideration expressed in the said deed, being a marriage shortly to be had and solemnized between the said Richard, the son, and Miss Maria Beverley, the daughter of Robert Beverley, but the said Maria was not a party to the said deed. That the same was not proved until the third day of July 1786, as will more fully appear, reference being had to a true copy of the said deed, and to the certificate of the proof thereof in the County Court of Henrico, which are hereto annexed (marked C). That the said Richard Randolph deceased, was at the time of making his said will, and at his death, seized in fee simple of two considerable tracts of land in the Counties of Cumberland and Prince Edward, the one called Sandy Ford, the other Clover Forest; as also a valuable mill andacres of land adjoining, also in the said County of Prince Edward; he was also seized as aforesaid of a tract of land containing about 130 acres, lying in the County of Chesterfield, and another tract of about the same extent lying in the last mentioned County, known by the name of Elams. That by the said will he devised the tract called Sandy Ford to his said son Brett Randolph and his heirs forever; the land known by the name of Clover Forest and the tract opposite to Curles, he devised to his said son Ryland and his heirs forever. The mill and 50 acres adjoining, he gave to his sons Ryland and Brett, in fee simple, as tenants in common, and  the tract called Elams he devised to his son David M. Randolph and his heirs forever, as will more fully and at large appear, reference being had to the said will. That the said devisees entered upon and were seized of the said tracts of land respectively and are now seized of them as aforesaid. That the said Richard Randolph the younger is the eldest son and heir at law of Richard Randolph deceased. That the aforesaid deeds executed by the said Richard Randolph deceased, were made by him when he well knew that his estate in possession was insufficient to pay his debts, and with intent to defraud his just creditors and that as your orators are advised, they are void as to the creditors not only for this reason but because the conveyance to David M. Randolph was not made on consideration good in law against creditors, and the conveyance to Richard Randolph was not recorded in due time according to the act of assembly in that case made and provided. That they are entitled, as they are advised, to a discovery of the personal estate and slaves that have come to the hands of the said executors, and an account of the manner in which they have been disposed of, and if any should now remain in their hands to have them applied to the discharge of the debt aforesaid, or to a reimbursement of what monies your orators may have paid in discharge of the same. That if the said assetts should prove insufficient, they are entitled to a like satisfaction out of all the said lands, or any other real estate of the said Richard Randolph deceased, they being entitled in equity as they humbly conceive in respect to the real estate of the said Richard Randolph deceased, to stand in the place of the original creditor on the bond aforesaid, and of any other creditors by specialty who have been paid their debts out of the assetts in the hands of the said executors. That they have in a friendly manner represented their just claims to the said executors and requested them to pay off the balance due on the said decree, and to reimburse them for such payments as they have made in discharge of the same. Your orators further charge that the said Richard Randolph, the son, hath conveyed the said estate called Curles to Anthony Singleton by way of mortgage, and the said Singleton is since dead, and William Fenwick and William Berkeley are his executors; the said Richard Randolph hath also conveyed the same estate by way of mortgage to William Heath, who, together with the said William Fenwick and William Berkeley, are prayed to be made defendants hereto. But now so it is, that the said Richard Randolph, David M. Randolph, Ryland Randolph and Brett Randolph, altogether refuse so to do. In tender consideration whereof, and for as much as your orators are only relievable in equity; To the end therefore that the said Richard Randolph, David M. Randolph, Brett Randolph, and Ryland  Randolph, who they pray may be made defendants to this their bill, may on their corporal oaths make full, true and perfect answer to all and singular the premises, and that as if the same were herein again set forth and they thereto interrogated. That they may make a true discovery of the assetts that have come to their hands of the estate of the said Richard Randolph, and make up a full and compleat account of their administration; that the demand of your orators may if the personal estate is insufficient, be satisfied out of the real estate of the said Richard Randolph and that as well the lands and other property mentioned in the deeds aforesaid as those devised may be made liable thereto, and that your orators may have such other relief as is consistent with equity; may it please your honor to grant a writ of Subpoena, commanding the said Richard Randolph, David M. Randolph, Ryland Randolph and Brett Randolph &c. and your orator &c.
